Citation Nr: 1045334	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
prior to April 15, 2008, and greater than 40 percent thereafter 
for lumbar spine strain.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran had active service from May 1975 to May 1977.

This appeal arises from adverse decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in March 2005 which denied the Veteran's claim of entitlement to 
a disability rating greater than 20 percent for lumbar spine 
strain prior to April 15, 2008, and dated in March 2009 which 
denied the Veteran's claim of entitlement to a TDIU.  

By rating decision dated in November 2008, the RO assigned a 
higher 40 percent rating effective April 15, 2008, to the 
Veteran's service-connected lumbar spine strain.  Because the 
rating assigned to the Veteran's service-connected lumbar spine 
strain is not the maximum rating available for this disability, 
this claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issue of entitlement to special monthly compensation 
based on the need of aid and attendance has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this claim and it is referred 
to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Prior to and beginning April 15, 2008, the Veteran's low back 
strain, even with consideration of her complaints of pain, has 
not caused unfavorable ankylosis of the entire thoracolumbar 
spine.  

2.  The Veteran has not experienced any incapacitating episodes 
of intervertebral disc syndrome as a result of her service-
connected lumbar spine strain.  

3.  Service connection is in effect for lumbar spine strain, 
evaluated as 40 percent disabling, and for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.  A combined 
disability evaluation of 70 percent is in effect.  

4.  The Veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to April 15, 2008, the criteria for a 40 percent 
disability rating and no higher for lumbar spine strain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  Effective April 15, 2008 the criteria for a disability rating 
greater than 40 percent for lumbar spine strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71a, DC 5237 (2010).

3.  The criteria for assignment of a TDIU have not been met. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in July 2004, March 2008, 
May 2008, and January 2009 letters and the claim was 
readjudicated in June and August 2010 supplemental statements of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant has been represented by a Veteran's 
Service Organization and its counsel throughout the pendency of 
this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded her physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded her the opportunity to give testimony 
before the Board, although she declined to do so.  VA medical 
opinions addressing all of the appellant's claims on appeal have 
been provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
These medical opinions contain sufficient information to decide 
the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  A further medical examination or opinion is not 
necessary.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; the appellant has not contended 
otherwise.  In summary, the Board finds that VA substantially has 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claims at this 
time.

The Veteran contends that her service-connected low back strain 
is more disabling than currently evaluated.  She also contends 
that she is entitled to a TDIU.  

Factual Background

Service treatment records show that the Veteran injured her back 
during military service when a wall locker fell on top of her in 
January 1977.  Subsequently, she was treated for back pain on 
several occasions and her May 1977 separation examination shows 
an impression of chronic lumbosacral strain.  The Veteran filed a 
claim for service connection for a low back disorder in June 
1977, approximately one month after her discharge from service, 
and by rating decision dated in November 1977 the RO granted 
service connection for a low back strain assigning a 10 percent 
disability rating from May 28, 1977, the day after the Veteran's 
discharge from military service.  The RO also granted a temporary 
100 percent disability rating beginning June 29, 1977 based on 
the Veteran's hospitalization for low back pain and then 
continued a 10 percent disability for the lumbar spine strain 
beginning August 1, 1977.  While the Veteran filed several claims 
for an increased rating for the lumbar strain since the initial 
grant of service connection a 10 percent disability rating was 
continued by rating decisions dated in April 1980, May 1981 and 
July 1990.  

During the November 2006 VA examination, the examiner noted that 
the claims filed had been reviewed.  At this examination the 
Veteran reported a history of an injury to the low back during 
military service in January 1977 when a wall locker fell and 
knocked her across the room.  The Veteran reported that her back 
currently felt like a "big sore" when she woke up.  She had 
sharp pains in the low back and pains radiating down the left leg 
to the toes.  She stated it hurt to turn her head upward or 
downward.  Most of her back pain was in the low lumbar area.  The 
Veteran reported that she worked as an occupational therapist 
immediately after service and subsequently worked as an "extra" 
at a media company and also for the United States Postal Service.  
The examiner noted that he could not obtain a clear employment 
history from the Veteran.   

Examination of the legs in November 2006 showed the quadriceps 
strength to be good bilaterally.  There was an active knee jerk 
bilaterally and an active ankle jerk bilaterally.  There was good 
strength of plantar flexion bilaterally. There was weakness of 
dorsiflexion of the ankle/foot on the left side.  There was a 
pedal pulse.  Straight leg raising on either side went to 60 
degrees and caused low back pain.  There had been no effect on 
the Veteran's job, since she was unemployed.  As far as day to 
day activities were concerned, the Veteran was in a wheelchair in 
the clinic and she did walk some ten steps with the examiner 
holding one arm and a nurse holding the other arm.  At times, the 
examiner gained the impression that the Veteran was more stable 
than she showed, but the examiner was uncertain of this.  The 
examiner noted that he was afraid to turn her loose for fear of 
her falling.  The Veteran did not stand stationary so that the 
examiner could check her back motion standing.  While sitting, 
she could flex to 40 degrees, side tilt 15 degrees in either 
direction, and extend to 10 degrees.  The examiner was unable to 
get a rotational movement.  The Veteran had discomfort at the 
levels that were given.  The Veteran definitely had difficulty 
walking but the examiner was unsure how much of that difficulty 
was due to her back.  The Veteran also had visual problems.  The 
examiner identified pain on back movement but could not identify 
spasm.  There was tenderness over the low back.  There was 
probably some weakness of dorsiflexion of the left ankle/foot.  
The examiner did not believe that the Veteran has had total 
incapacity ordered by a physician as, subsequently, the examiner 
happened to see the Veteran walking in the patient waiting area.  
She was walking better and was able to maintain a smooth gait 
pattern at least for the moment she was observed.  The Veteran 
was walking behind a wheel chair and gained help by holding on to 
the wheelchair handles.  She did not have another person holding 
her up as was necessary during the examination.  

The examiner noted in November 2006 that a EMG (electromyography) 
was performed in 1977 for pain of the right lower extremity but 
the EMG was reportedly normal.  The examiner diagnosed the 
Veteran with low back strain.  The examiner also noted that an 
MRI (magnetic resonance imaging scan) of the spine showed disc 
desiccation at several levels.  There was bulging of the L4-L5 
disc.  With regard to the DeLuca factors, the examiner indicated 
that pain was the main factor.  The examiner could not perform a 
test of repeated motion and its affect on mobility and, in fact, 
the examiner indicated that he checked her back motion with 
difficulty.  The examiner opined that the Veteran's loss of 
motion described above was so restricted that it covered her 
impairment and did not feel an additional estimate of further 
loss of motion was in order.  

During an April 2008 VA general examination the Veteran 
complained of low back pain everyday and constant.  The pains are 
an ache and are occasionally sharp, averaging about 9/10 and go 
up to 10/10.  Walking and standing aggravated the pain.  Lying 
down also aggravated the pain.  It was difficult for the Veteran 
to sleep.  She used a TENS unit everyday, which helped.  She used 
a wheelchair most of the time, as well as a cane and a walker.  
She had no occupation and no additional limitations with flare-
ups.  It interfered with her daily activities, especially with 
walking and standing.  She had zero incapacitating episodes in 
the past year.  She denied any urinary or fecal incontinence.  
She wore a lumbosacral support everyday, which helped.  An MRI of 
the spine taken in July 2007 showed disc dessication, annular 
tear at L4-L5 with diffuse broad-based bulging discs at this 
level.  She also had chronic fatigue and woke up fatigued every 
day.  The fatigue incapacitated the Veteran at least three times 
per week where she cannot do anything.  With regard to 
occupation, the examiner indicated that the Veteran's 
unemployability was the result of seven different disabilities.  
The main reason the Veteran could no longer work was because of 
her chronic low back pain.  She had difficulty walking, standing, 
and sitting long periods of time.  The second problem was a 
bilateral knee disorder which resulted in difficulty walking and 
falling easily.   She had chronic bilateral knee pains daily.  
Her third problem was right shoulder pain.  It was difficult for 
her to use her right shoulder and arm.  Her fourth problem was 
bilateral foot pains with feelings of bee sting sensations in 
both feet.  Decreased eyesight was her next problem, then 
generalized fatigue next, and then irritability and depression 
next.  She had not worked since 1994.  She used to work at the 
West Los Angeles VA.  She was laid off and had not worked since, 
primarily because of the above seven problems.  

During an April 2008 VA psychiatric examination the Veteran 
indicated that she previously worked as a pharmacy technician for 
the West Los Angeles VA but retired due to her disabilities in 
1994.  The examiner indicated that the Veteran was not 
unemployable due to her service-connected PTSD.  Rather, the 
Veteran's multiple physical issues seemed to contribute to her 
unemployment.  The examiner noted that the Veteran was able to 
function well in her normal occupational capacity as a pharmacy 
technician for many years up until her physical decline.   

During a February 2009 VA general examination the Veteran 
complained of daily low back pain which was constant, sharp, and 
averaged 10/10.  There was no radiation of the pain and no 
numbness in the legs.  She used a cane to walk and a wheelchair, 
which helped her low back.  There was no occupation and no 
additional limitation with flare-up.  The Veteran's low back 
disorder interfered with daily activities with walking or 
standing.  She used no braces.  She had five incapacitating 
episodes in the past year lasting two days.  She denied any 
urinary or fecal incontinence.  An MRI scan of the lumbar spine 
in October 2008 showed degenerative disk disease and impingement 
bilaterally at L4-L5 and L5-S1.  The Veteran was on Fentanyl 
patches which did not help and was also taking Skelaxin, 
Hydrocodone, and Soma.  She wore bilateral foot and ankle splints 
which helped somewhat.  

Physical examination of the lumbar spine in February 2009 showed 
a normal curvature, tender on palpation, no deformities, and no 
swelling.  She had forward flexion from 0 to 20 degrees with pain 
in the entire lumbar spine, 0 to 10 degrees of extension 
bilaterally with pain in the lower lumbar spine, 0 to 10 degrees 
of right and left lateral flexion with pain in the lower lumbar 
spine, and 0 to 20 degrees right and left lateral rotation with 
pain in the lower lumbar spine.  Deep tendon reflexes were 1+ and 
equal in bilateral extremities, negative foot-drop bilaterally, 
normal pinprick, normal strength in the lower extremities, and 
normal motor skills.  No muscle atrophy or muscle spasm was 
present.  Action range of motion did not produce any weakness, 
fatigue, or incoordination.  There was no additional loss of 
range of motion with repetitive movement times three.  The 
diagnosis was degenerative disk disease of the lumbar spine with 
impingement bilaterally at L4-L5 and L5-S1 and chronic low back 
pain with decreased range of motion.  

Regarding the question of unemployability, the examiner noted in 
February 2009 that the Veteran had not worked since 1995.  The 
examiner noted that all of the Veteran's diagnosed conditions 
affect her ability to work.  Significantly, the examiner noted 
that the Veteran's lumbar spine disorder affected her 
employability due to difficulty in walking or standing.  The 
Veteran could reportedly only walk half-a-block or stand for 10 
minutes before experiencing increased back pain.  However, the 
examiner indicated that the Veteran's low back disorder would not 
hinder her from doing sedentary work.  The examiner then noted 
that the Veteran's nonservice-connected fibromyalgia and SLE 
hinder her from working at a manual job and also make it 
difficult for the Veteran to do any sedentary work because she 
could not sit for long periods of time.  

During a February 2009 VA psychiatric examination the examiner 
noted that the Veteran was not unemployable due to her service-
connected PTSD.  The examiner indicated that the Veteran's 
multiple physical issues seemed to contribute significantly to 
her unemployment as she was able to function well in her normal 
occupational capacity for many years up until her physical 
decline.  

VA outpatient records dated through June 2006 and private 
treatment records dated through May 2010 confirm the findings 
noted above.  In an April 2010 statement, Dr. B.D.W. indicated 
that the Veteran's medical condition made her unable to stand or 
sit for a long period of time.    



Increased rating for lumbar spine strain

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim. Fenderson v. West, 12 
Vet. App. 119 (1999).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the 
VA General Counsel held in VAOPGCPREC 9-98 after reiterating its 
holding in VAOPGCPREC 23-97 that pain as a factor must be 
considered in the evaluation of a joint disability with arthritis 
and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, 
DC 5237.  Under DC 5237 a 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is appropriate for 
favorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 30 
percent evaluation is appropriate for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is appropriate 
where there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation 
is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine also may be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this code a 10 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 20 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

The Board finds that the preponderance of the evidence supports 
assigning a 40 percent rating for the Veteran's service-connected 
lumbar spine strain effective June 16, 2004, the date that she 
filed her increased rating claim.  While the Veteran reportedly 
had 40 degrees of flexion during the November 2006 VA examination 
which would only warrant a 20 percent rating under DC 5237, this 
was in a seated position as the Veteran could not stand and no 
rotational movement could be elicited.  Therefore, and after 
giving the Veteran the benefit of the doubt, the Board finds that 
a 40 percent rating, and no higher, is warranted from the date of 
the increased rating claim.  

The Board also finds that a disability rating greater than 
40 percent for the Veteran's service-connected lumbar spine 
strain is not warranted before or after April 15, 2008, under the 
schedular criteria.  The Veteran's range of motion does not meet 
the criteria for a 50 percent rating under DC 5237 as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Even considering the loss of motion due to pain, the 
Veteran still has range of motion of the spine; ankylosis is not 
shown.  DeLuca, 8 Vet. App. at 202.  

As for an increased rating based on incapacitating episodes due 
to intervertebral disc syndrome, the Board finds that there is no 
evidence that the Veteran has been diagnosed with that condition 
or that she has experienced any incapacitating episodes relating 
to intervertebral disc syndrome during the past 12 months.  
During the April 2008 VA general examination the Veteran reported 
zero incapacitating episodes in the past year.   While the 
Veteran subsequently reported five incapacitating episodes in the 
past year lasting two days during the February 2009 VA 
examination there is no evidence that these episodes required 
bedrest prescribed by a physician pursuant to 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1).  Even if there were such 
evidence of prescribed bedrest the report of "five 
incapacitating episodes in the past year lasting two days" would 
not warrant a compensable rating under this code.  Thus, a 
disability rating greater than 40 percent under either DC 5237 or 
DC 5243 is not warranted.  There are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to the 
Veteran's back disorder.   

The Board also finds that the Veteran is not entitled to a 
separate disability rating for any associated neurological 
impairment resulting from her service-connected thoracolumbar 
spine strain.  Specifically, neurological examination in November 
2006, April 2008, and February 2009 revealed no abnormalities.    

Finally, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable diagnostic 
code.  Because there are specific diagnostic codes to evaluate 
injuries to the spine, consideration of other diagnostic codes 
for evaluating the disability is not appropriate.  See 38 C.F.R. 
§ 4.20.  Accordingly, the Board finds that the ratings assigned 
are the appropriate evaluation in this case and that the degree 
of impairment resulting from the thoracolumbar spine strain in 
this case does not more nearly approximate the next higher 
rating.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected lumbar spine 
strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected low back disability are not 
inadequate in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected low back disability.  Moreover, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent hospitalization.  
It appears that the Veteran has been unemployed since 1994.  The 
February 2009 VA examiner opined, however, that, although the 
Veteran was not capable of manual labor due to her service-
connected lumbar spine strain, she was capable of sedentary 
employment .  In light of the above, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that the 
Veteran meets the schedular requirements.  If there is only one 
service connected disability, this disability should be rated at 
60 percent or more, if there are two or more disabilities, at 
least one should be rated at 40 percent or more with sufficient 
additional service connected disability to bring the combination 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for lumbar spine strain, 
evaluated as 40 percent disabling, and for PTSD, evaluated as 50 
percent disabling.  A combined disability evaluation of 70 
percent is in effect.  This evaluation meets the schedular 
requirements for consideration of assignment of a TDIU.  38 
C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

As discussed above, both the April 2008 and February 2009 
examiners opined that the Veteran's service-connected lumbar 
spine strain and PTSD have not resulted in her unemployabiltiy.  
Significantly, the February 2009 VA general examiner indicated 
that the Veteran's low back disorder would not hinder her from 
doing sedentary work.  The examiner then noted that the Veteran's 
nonservice-connected fibromyalgia and SLE hindered her from 
working at a manual job and also made it difficult for the 
Veteran to do any sedentary work because she could not sit for 
long periods of time.  

The Board concludes the appellant is not unemployable due to her 
service-connected disabilities.  The Veteran's service-connected 
disabilities may interfere with some types of work but would not 
prevent her from obtaining work.  Specifically, while the 
Veteran's service-connected lumbar spine disorder may prevent her 
from performing manual labor, her lumbar spine disorder does not 
prevent her from doing sedentary work.  The record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  The fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  


ORDER

Entitlement to a 40 percent rating, and no higher, effective June 
16, 2004, for lumbar spine strain is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 40 percent 
effective April 15, 2008, for lumbar spine strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


